The motion for rehearing in this cause, though earnestly and ably presented, does not call for additional statement of the case.
The unusual spectacle of law enforcement officers searching appellant's car without warrant, the placing of handcuffs on him and taking him directly to the county judge where plea of guilty was entered, without the privilege of communicating with his wife by telephone and without being advised of his right of trial by jury naturally will not be looked upon with any great favor. Article I, Section 19 of the Constitution of Texas says: "No citizen of this State shall be deprived of life, liberty, property, privileges or immunities or in any manner disfranchised, except by the due course of the law of the land." Our courts have frequently quoted with approval from Mr. Cooley the following: "By law of the land is most clearly intended the general law; a law which hears before it condemns, which proceeds upon inquiry and renders judgment only after trial. The meaning is that every citizen shall hold his liberty, life, property and immunities under the protection of the general rule which govern society." It is argued with same form of support that appellant was denied the right of trial by jury; that he did not waive it directly or by fair implication, and that he was denied the right to be represented by counsel.
The evidence to support such contentions is deemed insufficient. Appellant testified on his motion for a new trial and from it we quote: "I entered a plea of guilty because I wanted to get it over with; I did not know what else to do. I wouldn't have entered a plea of guilty had I known what the penalty would have been assessed against me." On cross examination he said: "I don't remember your telling me I had a right to employ a lawyer to fight the case * * *. I really don't remember whether you told me I would have a right to employ a lawyer to fight the case." It affirmatively appears from this testimony that the plea of guilty was entered voluntarily; that the real complaint is as to the amount of the penalty assessed against him. He also declines to deny that he was informed on his right to have an attorney. We would hardly be justified in acting upon a conclusion that he was denied the right of trial by jury or to have counsel in view of this testimony. He wholly failed as a witness in his own behalf to give any indication that he acted by reason of any fear or undue influence. If he can not be certain that he was refused the privilege of counsel, we can not be certain for him. *Page 192 
Complaint is also made because the car was searched without authority. There is no indication that any evidence was introduced by reason of this illegal search and there being no statement of facts showing what evidence was heard upon the trial of the case, we are unable to say that the penalty assessed was excessive.
The motion for rehearing is overruled.